Citation Nr: 0000499	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service connected shell fragment 
wound, abdomen.

3.  Entitlement to an increased initial disability evaluation 
for post-traumatic stress disorder, currently evaluated as 50 
percent disabling.

4.  Entitlement to a compensable initial disability 
evaluation for shell fragment wound, right buttock.

5.  Entitlement to a compensable initial disability 
evaluation for shell fragment wound, left side of abdomen.

6.  Entitlement to a compensable initial disability 
evaluation for pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  This appeal arises from March 1996 and September 1997 
rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999). 

The issue of entitlement to an increased evaluation for post-
traumatic stress disorder will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  The medical record demonstrates chronic lower back pain 
during service, with indication of irregularity at L5; the 
evidence indicates continuity of back pain symptomatology 
since service, and the recent VA examination has noted 
degenerative changes of the lumbar spine.  

2.  A chronic kidney disorder was not shown during service, 
and the record does not contain competent objective evidence 
showing a link between the veteran's service connected shell 
fragment wound of the left side of the abdomen and a current 
kidney disorder. 

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of secondary service connection for 
a kidney disorder is plausible.

4.  The service-connected shell fragment wound scars of the 
right buttock and left lateral abdomen, since June 1995, are 
not shown to be poorly nourished with repeated ulceration, 
tender and painful on objective demonstration; or productive 
of limitation of function of the body parts which they 
affect.  

5.  A June 4, 1996, outpatient record indicated that the 
veteran's service connected pilonidal cyst was inflamed at 
that time.  

6.  On the October 18, 1996, VA examination, there was no 
objective evidence of pilonidal cyst.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The claim for secondary service connection for a kidney 
disorder is not well grounded and there is no statutory duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310 (1999).

3.  The criteria for a compensable evaluation for shell 
fragment wound of the right buttock, since June 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.31, and Codes 7803, 7804, 7805 (1999).

4.  The criteria for a compensable evaluation for shell 
fragment wound of the left lateral abdomen, since June 1995, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.31, and Codes 7803, 7804, 7805 
(1999).

5.  The criteria for a compensable evaluation for pilonidal 
cyst from June 21, 1995, through June 3, 1996, have not been 
met.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 7805 
(1999).

6.  The criteria for a 10 percent evaluation for pilonidal 
cyst from June 4, 1996 through October 17, 1996, have been 
met.  38 C.F.R. Part 4, Diagnostic Code 7804 (1999).

7.  The criteria for a compensable evaluation for pilonidal 
cyst from October 18, 1996, to the present, have not been 
met.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 





Lumbar Spine

The Board finds that the claim for service connection for 
degenerative joint disease of the lumbar spine is well 
grounded and that there is no further duty to assist the 
claimant in the development of that claim.  38 U.S.C.A. § 
5107 (West 1991).

The service medical records indicate that the veteran was 
seen with complaints of back pain beginning in August 1968.  
Examination showed left lumbar paravertebral muscle spasm.  
Lumbosacral strain was noted at that time.  X-rays showed a 
failure of fusion at L5.  Chronic low back pain was noted in 
August 1969.  

A January 1999 written statement from Joe F. Bryant, M.D., 
the veteran's former physician, noted that the veteran had 
been seen from 1970 to 1987 for back pain, and that the 
veteran had not known he could use the VA medical center 
until 1987.  Dr. Bryant's records are no longer available.  
The veteran has testified persuasively to intermittent back 
pain since his separation from service.

In November 1989, the veteran was seen as a VA outpatient 
with a diagnosis of chronic lumbosacral pian, with 
paresthesia.  In July 1995, he was seen with lumbar strain.  
A VA examination was conducted in April 1997.  The assessment 
was chronic low back pain due to degenerative arthritis of 
the lumbosacral spine; recent CT scan showed no evidence of 
any fracture or malunion, but he did have significant 
degenerative arthritis and possible disc bulge.  An October 
1997 CT scan showed a three millimeter annular L5-S1 disc 
bulge, and minor bilateral articular facet proliferation at 
L3-L4, L4-L5, and L5-S1.  Magnetic resonance imaging (MRI) 
conducted in October 1998 showed a three to four millimeter 
right sided and central disc bulge at L5-S1 and a two to 
three millimeter annular disc bulge at L2-L3.  Minor annular 
disc bulges were present at the remaining lumbar levels.  
Minor bilateral articular facet proliferation was present at 
L5-S1, and bilateral neural foraminal narrowing was present 
at L5-S1.

The medical record demonstrates chronic lower back pain 
during service, with indication of irregularity at L5.  The 
evidence indicates continuity of back pain symptomatology 
since service, and the recent VA examination has noted 
degenerative changes of the lumbar spine.  Given the finding 
of chronicity in service along with the demonstrated 
continuity of back pain complaints following service, and 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran is entitled to service connection 
for degenerative joint disease of the lumbar spine.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

Kidney Disorder

The veteran contends that he is entitled to service 
connection for a kidney disorder, which he believes is 
related to his service connected shell fragment wound of the 
left side of the abdomen.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of secondary service connection for a kidney disorder, the 
Board concludes that the veteran's claim for that benefit is 
not well grounded.

The service medical records show a complaint of pain in the 
kidney area with blood from the rectum in December 1969.  
There were no objective findings related to the kidneys.  
Genitourinary examination was noted as normal on the 
discharge examination in March 1970.

In May 1977, the veteran was seen with possible left kidney 
stone.  In September 1993, he was again seen with complaint 
of kidney stones.  The veteran reported that he passed a 
stone approximately every month.  A VA urogram in October 
1995 showed probable renal calculi of bilateral kidneys, 
otherwise the kidneys were normal.  Renal calculi were again 
noted in May 1997.  

The objective medical evidence of record does not show that a 
chronic kidney disorder was present in service, or that it is 
causally related to or aggravated by the service connected 
shell fragment wound.  The veteran's lay statements to the 
effect that his kidney stones are a result of an inservice 
incident are not supported by either the contemporaneous or 
current objective evidence and are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Such statements as to 
medical diagnosis are not competent evidence that would 
render the veteran's claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of objective 
medical evidence to support the veteran's contentions, his 
claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a kidney 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

Increased Ratings Claims

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Shell Fragment Wounds, Right Buttock and Left Side of Abdomen

The service medical records show that in August 1968, the 
veteran was seen with one-half inch lacerations of the left 
lateral abdomen and right buttock.  The shrapnel wound of the 
right buttock felt as though it was forming an abscess with 
slight inflammation.  The wounds were subsequently noted to 
be healing well, and no infection was present on follow-up 
examination three days after the initial treatment.  

Service connection for shell fragment wounds of the right 
buttock and left lateral side of abdomen was granted in March 
1996.  Noncompensable evaluations were assigned for each from 
June 1995.  The veteran contends that he is entitled to 
compensable evaluations.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1999).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. §§ 4.7, 4.31 (1999).

A VA skin examination was conducted in October 1996.  The 
examiner noted a less than one millimeter punctuate scar in 
the right lower lumbar area and an approximately two 
centimeter scar in the left flank which had been surgically 
repaired.  There was no keloid formation, inflammation, 
swelling, depression or ulceration.  The scars were 
nontender, and there were no functional limitations due to 
the scars.  The impression was scars from shrapnel, by 
history.

The examination findings do not provide a basis for 
compensable evaluations.  While the veteran has reported 
problems related to retained shrapnel, based on the objective 
findings the service-connected shell fragment wound scars are 
not shown to be poorly nourished with repeated ulceration, 
tender and painful on objective demonstration; or productive 
of limitation of function of the body parts which they 
affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 
7805 (1999).  In fact, there were essentially no objective 
findings, except for the presence of well-healed, small 
scars.  The medical reports form a preponderance of the 
evidence which shows that the service connected residual 
shell fragment wound scars, of the right buttock and left 
flank since June 1995, do not approximate any applicable 
criteria for compensable ratings.  In this regard, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  As 
the evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (1999).

Pilonidal Cyst

The veteran was treated for a pilonidal cyst in the sacral 
area in August 1969.  Service connection for pilonidal cyst 
was granted in March 1996, with a noncompensable evaluation 
assigned from June 1995.  The veteran seeks a compensable 
evaluation.

On June 21, 1996, the veteran was seen with a mildly inflamed 
pilonidal cyst.  Treatment advised was a warm sitz bath.  On 
the VA skin examination conducted on October 18, 1996, the 
veteran stated that the pilonidal cyst waxed and waned, and 
was bothersome three or four times per year.  The examiner 
found no evidence of a pilonidal cyst.  It was described as 
quiescent.  The impression was pilonidal cyst by history.  
During his hearing before the Board in March 1999, the 
veteran stated that he was not having any problems at all 
with the pilonidal cyst.  He noted that he had had the cyst 
in the service, and that it had flared up a couple of times, 
but that was all.

The June 1996 outpatient record indicates that the veteran's 
service connected pilonidal cyst was inflamed at that time.  
Thus, the Board finds that it met the criteria for a 10 
percent evaluation under 7804 at that time (a superficial, 
tender and painful scar.)  38 C.F.R. Part 4, Diagnostic Code 
7804 (1999).

The October 1996 examination findings do not provide a basis 
for a compensable evaluation.  The pilonidal cyst was not 
shown to be present at that time, thus it was not 
demonstrated to be poorly nourished with repeated ulceration, 
tender and painful on objective demonstration; or productive 
of limitation of function of a body part.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, and 7805 (1999).  

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's pilonidal cyst merits a noncompensable 
evaluation from June 21, 1995, to June 3, 1996, a 10 percent 
evaluation from June 4, 1996 to October 17, 1996, and a 
noncompensable evaluation from October 18, 1996, to date.  
See Fenderson, supra.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Service connection for a kidney disorder, claimed as 
secondary to service connected disability, is denied.

A compensable evaluation for shell fragment wound of the 
right buttock, since June 1995, is denied.

A compensable evaluation for shell fragment wound of the left 
lateral abdomen, since June 1995, is denied.  

A compensable evaluation for pilonidal cyst from June 21, 
1995, through June 3, 1996, is denied.

A 10 percent evaluation for pilonidal cyst from June 4, 1996 
through October 17, 1996, is granted. 

A compensable evaluation for pilonidal cyst from October 18, 
1996, to the present, is denied.


REMAND

The only VA psychiatric examination of record was conducted 
in January 1996.  VA psychiatric outpatient records, dated in 
early 1999 and submitted by the veteran at his hearing before 
the Board in March 1999, described his post-traumatic stress 
disorder as severe.  No Global Assessment of Functioning 
(GAF) scores were noted.  

Given the nearly five years which have elapsed since the 
veteran underwent a VA psychiatric examination, and in light 
of the possible worsening of the veteran's post-traumatic 
stress disorder symptoms, the Board is of the opinion that a 
current evaluation, which will include a GAF score, is 
necessary in order to properly evaluate his claim.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the veteran should be scheduled for an 
examination by a VA psychiatrist in order to determine the 
current extent of his service connected post-traumatic stress 
disorder.  Additionally, all VA psychiatric records since 
June 1995, and that are not currently of record, should be 
obtained.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  All VA outpatient and inpatient 
psychiatric treatment records of the 
veteran from June 1995 to the present, and 
which are not currently of record, should 
be obtained and associated with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one disorder 
from the other.  The examiner should 
further describe how the symptoms of the 
service-connected PTSD affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. 1994).  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

Following the above, the RO should readjudicate the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder since June 1995, with attention to Fenderson, supra.  
If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



